Citation Nr: 1121463	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  04-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hypertension, to include as secondary to tuberculosis.

3.  Entitlement to service connection for anxiety disorder, to include as secondary to tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  There had been a hearing before a Veterans Law Judge who is no longer employed by the Board in October 2005.  Thereafter, the Board remanded the case to the RO in March 2010 to furnish the Veteran with another Board hearing, which was a videoconference hearing conducted by the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is contained in the claims folder.


FINDINGS OF FACT

1.  The Veteran had a positive TB test in service, but he did not develop tuberculosis during service and does not currently have tuberculosis.  

2.  The Veteran's current hypertension disability was not manifest in service or within one year of service separation and is unrelated to service or any incident during service.  

3.  Any current anxiety disorder was not manifest in service and is unrelated to service or any incident during service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in June 2003, September 2004 and February 2007.  The notifications substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice of the manner of assigning effective dates and disability ratings was furnished by letter in May 2008.  The notices were followed by subsequent adjudication, curing any timing problems.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Secondary service connection notice is not necessary for the hypertension and anxiety disorder claims as there is not a service-connected tuberculosis disability to which they are claimed secondary.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran in December 2009; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's January 2007 and March 2010 remands by performing all action ordered.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection

The Veteran appeals the RO's September 2003 denials of service connection for tuberculosis, hypertension, and anxiety disorder.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Tuberculosis or hypertension may be presumed to have been incurred in service if manifest to a degree of 10 percent within three years or one year, respectively, of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran's service treatment records are negative for hypertension or anxiety problems.  An IPPD was negative in November 1976, and a TB tine was negative in May 1976.  A TB vaccine was negative in May 1980.  An IPPD was positive in June 1981.  The Veteran had admitted to marijuana experimentation in May 1982, and he was examined psychiatrically and found to have no mental disorder.  

On service discharge examination in May 1982, the Veteran reported that he had lived with his mother who had a history of tuberculosis.  He denied all pertinent symptomatology.  Clinical evaluations, including of his chest, heart, vascular system, and psychiatric status, were normal, as was a chest X-ray.  His service vaccination record indicates that he had had a positive IPPD test and that INH had been taken.  

The PPD test is used to determine if someone has developed an immune response to the bacterium that causes tuberculosis.  This response can occur if someone currently has tuberculosis, if they were exposed to it in the past, or if they received the BCD vaccine against tuberculosis.  See http://Medicine.Net.com.  [This citation is provided purely for definitional purposes to aid in the Board's discussion, and the Board does not rely on it for the conclusion.  Therefore, its use does not violate the Court's holding in Thurber v. Brown, 5 Vet. App. 119 (1993).]  In other words, a person can be infected with the bacteria that causes tuberculosis - thereby resulting in a positive PPD test - but not actually have active tuberculosis.  Many people are infected with the bacteria that cause tuberculosis, but only a few of these people (about 10 percent) go on to develop tuberculosis.  See http://FamilyDoctor.org.

The Board emphasizes that a positive PPD test is merely a laboratory finding and does not constitute a disability for VA compensation purposes.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  A mere symptom (e.g. laboratory finding), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 283-4 (1999).  As hereinafter more particularly explained, the totality of the evidence is against a finding that the Veteran had active tuberculosis during service and also against a finding that he has any such disability now. 

The Board acknowledges treatment records from D. M. Valenzuela, M.D. show that the Veteran was treated for hypertension in April and September 1997.  In September 2003, Dr. Valenzuela indicated that he had treated the Veteran for hypertension since his first office visit in 1997.  He stated that the Veteran had suffered from low grade anxiety attacks for many years, and that they had become full pledged panic attacks in 1999.  He also indicated that the Veteran had apparently been diagnosed and treated for tuberculosis in service and had not felt well after being treated for it.  A chest X-ray and examination of the Veteran's lungs were normal in March 2004.  In August 2004, Dr. Valenzuela stated that it was his medical opinion that the Veteran's problem of anxiety and hypertension were directly related to his exposure and subsequent treatment for tuberculosis he contracted while in service in 1980-1981.  In November 2005, Dr. Valenzuela indicated that the Veteran's tuberculosis had affected him with anxiety, and that this had been complicated by high blood pressure.

In December 2009, a VA examination was conducted.  The examiner reviewed the Veteran's claims folder and noted that the Veteran had stated that tuberculosis had its onset in 1976, and inactivity since 1976, and that the claims folder noted a positive PPD test result in 1981.  The Veteran reported that in-service sputum tests had been positive, and that they treated him with 9-10 months of isoniazide tablets.  He stated that he had a bad cough, rapid weight loss, and night sweats, and that even after he finished the medicine, he was never the same, with chronic lethargy, fatigue, no energy, and night sweats.  He also had had a dry cough ever since having tuberculosis.  On examination, his chest was normal.  X-rays revealed no findings to suggest acute or chronic infection.  On pulmonary function test was 95 percent and while others were over 100 percent of predicted.  

The examiner stated that based on two documents in the Veteran's claims folder, it appeared that he had had a positive PPD test in service.  Also, an IPPD test was negative in May 1980.  The examiner remarked that he had found no documented records of sputum tests or physically symptomatic tuberculosis in the Veteran's claims folder, other than the report of the positive PPD test.  He stated that there was no evidence of currently active tuberculosis.  

It appears that the Veteran may be under the assumption that the positive PPD test during service meant that he had tuberculosis during service.  However, as discussed earlier, a positive PPD test shows exposure, but does not necessarily mean that the Veteran actually developed tuberculosis.  The medical evidence during service, to include normal chest x-ray, as well as the post-service medical evidence argues against a finding that the Veteran had tuberculosis during service or that he has this disorder now.  

In order for service connection to be granted, there must be a current disability.  In the absence of a current disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The evidence in this case persuasively demonstrates that the Veteran does not currently have tuberculosis.  He was examined by VA in December 2009 specifically for this, and the examiner indicated that he had no evidence of currently active tuberculosis.  X-rays, pulmonary function studies, and examination of his chest were considered in making that determination.  Dr. Valenzuela's reports do not indicate that any special tests were performed to determine whether the Veteran has tuberculosis currently.  Therefore, his implicit assumption that the Veteran has tuberculosis is rejected.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  In the absence of a currently existing tuberculosis disability, service connection is not warranted for tuberculosis.  

To the extent that the Veteran contends that his hypertension and/or anxiety disorder are secondary to tuberculosis, the fact that he does not have tuberculosis defeats such argument. 

As for hypertension and an anxiety disorder being otherwise related to service, these disorders were not shown in service and hypertension was not manifest to a degree of 10 percent within one year of separation, and the preponderance of the evidence indicates that they are not related to service.  Dr. Valenzuela had asserted that the Veteran's anxiety and hypertension were directly related to his exposure and subsequent treatment for tuberculosis.  However, the Board finds this evidence to be incredible.  The Veteran was not treated for anxiety or hypertension in service.  In fact, he denied pertinent history and complaints on service discharge examination.  They were not found or reported in service and he was normal on service discharge examination in May 1982.  

Moreover, the VA examiner in December 2009 indicated that it was less likely than not that the Veteran's tuberculosis caused his hypertension, as the Veteran had merely had a positive PPD test in service and had not developed hypertension until years after service.  There is also a question as to whether the Veteran actually has an anxiety disorder currently, as opposed to having had anxiety.  Dr. Valenzuela merely reported a history of anxiety attacks in the past, and panic attacks in 1999.  A current diagnosis of an anxiety disorder is not of record.  Any current anxiety disorder was not manifest in service, was first shown years post-service, and is unrelated to service.  

Dr. Valenzuela had indicated that the Veteran's tuberculosis had affected him with anxiety, and that this had been complicated by high blood pressure.  Yet, the evidence shows that the Veteran does not have tuberculosis.  Accordingly, a basis for secondary service connection for hypertension or an anxiety disorder is not present.  There must be a service-connected disability in order to service connect a disability secondary to it.  38 C.F.R. § 3.310.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Accordingly, service connection is not warranted for tuberculosis, hypertension, or anxiety disorder.  


ORDER

The appeal is denied as to all issues. 



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


